Citation Nr: 1811932	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-28 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and post-traumatic stress disorder (PTSD), as a result of military sexual trauma (MST).


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's spouse


ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1978 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan that denied service connection for depression.  

During the pendency of appeal, the Veteran asserted claims for PTSD and MST, therefore, his claim has been recharacterized as one for an acquired psychiatric disorder to encompass the Veteran's various service connections claims and diagnoses.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran filed a claim for service connection in April 2013.  The Veteran asserts that he has PTSD and depression as a result of a sexual assault that occurred while he was in the military.  Specifically, he alleges that while in a civilian's apartment off base, he was drugged and raped by a fellow service member.  The Veteran also associates his substance abuse with this in-service sexual assault.  He has also stated that the MST worsened his previously existing depression.      

The Veteran's service treatment records reflect no complaints or diagnosis of PTSD, anxiety, depression or any other acquired psychiatric disability.  He does have treatment for drug intoxication and some incidents of discipline / fighting while in service between 1979 and 1981.  He was seen in the psychiatric ward at Camp Pendleton in March 1981 for r/o drug induced psychosis.  The Veteran had admitted to using PCP a week earlier and was complaining about flashbacks.  See service treatment records page 36 out of 87.  Of note, the Veteran was felt to be malingering at that time.  The Veteran also had a number of disciplinary problems while in service.  

Post-service evidence of record begins in 2008.  VA treatment records document the Veteran's complaints of depression, familial issues, occupational and financial difficulties, and homelessness, all related to drug use.  The Veteran also has a history of suicide attempts with hospitalizations, the earliest occurring in 1992 and the most recent occurring in 2014.  The Veteran is currently diagnosed with PTSD (as of September 2013) and receiving treatment for such related to MST as of November 2014.  

The Veteran is noted to experience nightmares where he awakes screaming, "let me go, let me go," and sweating profusely.  Additionally, he experienced a history of childhood physical and verbal abuse from his father that reportedly continues to distress him in the present day.  He noted a history of depression and anxiety since growing up that was worsened by his traumatic experience in the military.  The Veteran reported that he responded to his assault by becoming a bully and getting into fights while in service.  He reported using cocaine and marijuana to cope with the trauma since the incident.  His response to reminders of the MST has been intense anger, which caused occupational and relational problems throughout his life.  

During the Veteran's October 2013 VA examination, he was assessed with psychosocial stressors of homelessness and chronic drug addiction.  The examiner noted that the Veteran's substance dependence did not have current symptoms, but chronically worsened the mental health and social conditions.  The examiner opined that it was less likely than not that the Veteran's depressive disorder was incurred in or caused by any depressive condition he experienced in service.  The examiner did not address or comment on the Veteran's assertions of MST or what impact, if any, the MST had on the Veteran's substance abuse and depressive condition.  In addition, the examiner refers to an August 12, 2008 mental health intake record that the Board is unable to locate.  Specifically, the examiner notes that the Veteran's nightmares began in 1987 after one of his associates was shot.  Additionally, the examiner notes the Veteran experienced the loss of his two-year old grandson.  

Treatment records indicate the Veteran used alcohol and marijuana, starting around the age of 12 and continued through his military career, and began cocaine use approximately seven years after separation from service.  The record is unclear whether the Veteran's in-service and post-service drug abuse was due to the MST or a continuation of use that existed prior to his active service.  



Accordingly, the case is REMANDED for the following action:

1.  If possible, associate the August 12, 2008 mental health intake with the record.

2.  Obtain a VA psychiatric examination that addresses the following question:

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current acquired psychiatric disorder, to include depression and PTSD, either began during or was otherwise caused by his military service, to include as the result of a military sexual trauma?  Why or why not? 

In so doing the examiner should review the Veteran's testimony that he was the victim of a sexual assault in service.  The examiner should consider the relevance if any of the Veteran's psychiatric treatment in service, and of his repeated disciplinary problems.  

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

